Citation Nr: 0425716	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1991 
rating decision by the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  

By a statement received by the RO in December 1993, the 
veteran raised the issue of entitlement to service connection 
for left elbow disability, as secondary to service-connected 
left shoulder disability.  Specifically, the veteran 
maintains that his service-connected left shoulder disability 
caused him to fall off his motorcycle and injure his left 
elbow.  By rating decision dated in September 1995, the RO 
denied entitlement to service connection for a left elbow 
scar.  The veteran's representative maintains that the 
veteran never sought service connection for this disability; 
rather, he is seeking service connection for a left elbow 
disability manifested by pain, swelling and limitation of 
motion.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


REMAND

The veteran contends that his service-connected left shoulder 
disability is more disabling than currently evaluated.  The 
veteran's representative has argued and the Board agrees that 
the VA examination reports of record, including the report of 
the veteran's most recent examination conducted in February 
2003, are not adequate for rating purposes because they do 
not address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2003).  Specifically, the examiners 
did not assess functional impairment due to pain, 
incoordination, weakened movement, excess fatigability and 
flare-ups in terms of additional degrees of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, after obtaining up-to-date treatment records, the 
RO should schedule the veteran for a new VA examination.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
medical records, not already of record, 
pertinent to the veteran's treatment for 
his service-connected left shoulder 
disability.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence. 

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected left 
shoulder disability.  The claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner. 

All indicated studies, including X-ray 
studies, must be performed.  The 
physician should identify all current 
manifestations of the service-connected 
left shoulder disability.  The examiner 
should specifically assess the frequency 
of any dislocations of the shoulder and 
identify any guarding of movement at the 
shoulder level as well as any other 
guarding of arm movements.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify all excursions 
of motion accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether the service-connected 
left shoulder disability would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto. 

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.   

By this remand, the Board intimates no opinion as to any 
final outcome.  No action is required of the veteran until he 
is otherwise notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




